Citation Nr: 0109472	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-20 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine, claimed as secondary to service-connected 
arthritis of the lumbosacral spine.  

2.  Entitlement to service connection for arthritis of the 
hands, claimed as secondary to service-connected arthritis of 
the lumbosacral spine.

3.  Entitlement to an increased rating for hypertension, 
currently rated as 30 percent disabling. 

4.  Entitlement to an increased rating for arthritis of the 
left knee, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1973 to September 1994.  However, the period of service from 
September 1963 to June 1979 has not yet been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence of arthritis of 
the cervical spine or the hands.  


CONCLUSIONS OF LAW

1.  Arthritis of the cervical spine was not incurred in, or 
aggravated by, active military service, may not be presumed 
to have been incurred in service, and is not proximately due 
to, or the result of, the veteran's service-connected 
arthritis of the lumbosacral spine.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2000).  

2.  Arthritis of the hands was not incurred in, or aggravated 
by, active military service, may not be presumed to have been 
incurred in service, and is not proximately due to, or the 
result of, the veteran's service-connected arthritis of the 
lumbosacral spine.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2000).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2000); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted on a presumptive 
basis.  Arthritis may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

Finally, service connection may also be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).  The is commonly referred to as secondary service 
connection.  

The veteran is service-connected for degenerative arthritis 
of the lumbosacral spine with mechanical low back pain at a 
10 percent disability rating.  The veteran's claim is best 
summarized in his June 1999 substantive appeal, VA Form 9 
which stated "I am service connected for degenerative 
arthritis lumbosacral spine.  This is the type of arthritis 
that can spread to any part of my body so I should be service 
connected for both hands and my cervical spine."  The 
veteran has never offered any evidence which supports this 
assertion.  

The veteran retired after over 20 years of active military 
service.  As noted in the introduction section above, the 
period of service from September 1963 to June 1979 has not 
yet been verified in that separation papers, DD 214, for this 
period have not been obtained.  However, the veteran's 
service medical records have been obtained and they appear to 
be complete.  They contain an entrance examination report 
dated in 1973 and a retirement examination report dated in 
1994 along with medical records spanning the veteran's entire 
period of military service.  

In April 1995 a VA examination of the veteran was conducted.  
He did not complain of any symptoms related to his neck, 
cervical spine, or hands at this time.  In January 1998 
another VA examination of the veteran was conducted.  At this 
time he complained of neck pain and pain in his hands.  He 
specifically reported that the pain in his hands started 
"about one year ago, mainly in the morning is when he gets 
stiffness.  He has pain on making fists in all the joints."  
Physical examination of the veteran's neck revealed full 
range of motion with "questionable tenderness in the upper 
intra-scapular region of the spine."  Examination of the 
hands revealed limited motion to "about 50 degrees of motion 
in all the joints of the fingers.  Grip strength is zero over 
five.  It was felt the patient was giving poor effort at this 
time.  However, other motor functions of his hands are 
normal."  The medical opinion of the examining physician was 
that the "patient has normal hands and a normal cervical 
spine."  

A VA medical treatment record dated June 1998 reveals that 
the veteran had complaints of pain in neck and hands.  Range 
of motion testing of the cervical spine revealed "a range of 
motion that is only 10% of normal."  However, the physician 
indicated that the veteran gave poor effort on range of 
motion tests.  Also, no x-ray examination of the hands or 
cervical spine was conducted.  The diagnosis was 
"questionable degenerative joint disease" of the cervical 
spine and fingers.  

In December 1999 the most recent VA orthopedic Compensation 
and Pension examination of the veteran was conducted.  The 
veteran complained of hand pain which originated 
approximately two years ago.  He also complained of neck 
pain.  Examination of the cervical spine revealed 
questionable tenderness, but there was no deformity or spasm.  
Examination of the hands revealed "questionable tenderness 
at all the joints of the hands and fingers.  Range of motion 
was good and full of the fingers and normal.  There was some 
pain at the extremes of flexion of his metacarpophalangeal 
joints, but he was able to make a fist.  His grip strength 
was 5/5."  X-ray examination of the veteran's cervical spine 
and hands was conducted and revealed no abnormality and 
specifically no presence of arthritis.  The diagnosis was 
"cervical spine normal."  This examination also indicates a 
diagnosis of "residuals of cold injury to both hands."  The 
Board finds this puzzling as there is no indication in the 
examination report of any cold injury to the hands.  
Moreover, the veteran has never claimed that he suffered a 
cold injury to his hands; rather he claims that his service-
connected degenerative arthritis of the lumbar spine has 
"spread" to his hands and neck.  

The veteran claims that he has arthritis of the cervical 
spine (neck) and the hands.  The competent medical 
examination reveals that his neck and hands are normal.  
Specifically, x-ray examination does not reveal the presence 
of arthritis.  The medical evidence of record does not show 
that the veteran has any disability of the cervical spine or 
neck.  The presence of a current disability is a primary 
requirement for any claim for service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.");  See also, Degmetich v. Brown, 104 F.3d 1328 
(1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Also, 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

With no evidence of a current disability of arthritis of the 
cervical spine and hands, the preponderance of the evidence 
is against the veteran's claims.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
new law also imposes a significant duty to assist the veteran 
in his claim and to provide the veteran notice of evidence 
needed to support the claim.  The Board finds that remand is 
not required in the present case.  While the veteran's 
earlier period of service needs to be verified, this would 
not impact the fact that there is no competent medical 
evidence of the current disabilities claimed by the veteran.  
Moreover, the RO has obtained complete copies of the 
veteran's service medical records.  By virtue of the 
Statement of the Case and the Supplemental Statement of the 
Case issued during the pendency of the appeal, the appellant 
and his attorney were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  The Board also notes that VA medical treatment 
records for the period from 1994 to 1997 need to be obtained 
with respect to the veteran's claims for increased ratings 
below.  However, these records cannot be relevant to the 
veteran's claims for service connection since he has stated 
that his complaints of pain began after this period.  
Moreover, the VA x-ray examination in 1999 revealed no 
arthritis.  Therefore, remand is not required with respect to 
the veteran's claims for service connection.  


ORDER

Service connection for arthritis of the cervical spine is 
denied.  

Service connection for arthritis of the hands is denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

As noted above, the veteran retired after over 20 years of 
active military service.  Apparently, he served from 
September 1973 to September 1994.  However, the period of 
service from September 1963 to June 1979 has not yet been 
verified.  The RO needs to contact the National Personnel 
Records Center (NPRC), or other appropriate records 
depository, and verify this period of service.  VA's duty to 
assist is heightened when records are in the control of a 
government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

Review of the record reveals that the veteran was apparently 
treated for his service-connected disabilities at a VA 
medical center (VAMC) in Tennessee from 1994 to 1997, when he 
moved to Louisiana.  The RO needs to obtain these records 
along with the veteran's current VA medical treatment 
records.  Records generated by VA are constructively included 
within the record.  If records of VA treatment are material 
to the issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45 (2000) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2000), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2000).  The factors involved in evaluating, and rating, 
disabilities of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2000).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  Therefore, another VA examination of the veteran's 
left knee should be conducted.  The Court has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The exact nature of the veteran's service-connected 
hypertension disorder is not clear to the Board.  Another VA 
examination is required to obtain the necessary evidence to 
properly rate this service-connected disability.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the National 
Personnel Records Center (NPRC) and/or the 
service department, and/or any other 
appropriate records depository and verify 
the veteran's period of military service 
from September 1963 to June 1979.  A copy 
of the veteran's DD 214 for this period of 
time should be obtained if one is 
available.  

3.  The veteran should be asked to provide 
a list containing the names of all health 
care professionals and/or facilities 
(private and governmental) where he had 
been treated for his service-connected 
left knee and hypertension disabilities 
since his separation from service in 1994.  
Subsequently, and after securing the 
proper authorizations where necessary, the 
RO should make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the veteran 
which are not already on file.  The RO 
should specifically obtain copies of the 
veteran's VA medical treatment records 
from Tennessee for the period from 1994 to 
1997, and should obtain the veteran's 
current VA medical treatment records.  

4.  The veteran should be accorded the 
appropriate VA examination for his 
service-connected left knee disability.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of left knee arthritis 
found to be present.  The physician should 
provide complete rationale for all 
conclusions reached.  

a.  With respect to the functioning of 
the veteran's left knee, attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, muscle spasm, 
ankylosis, subluxation, lateral 
instability, dislocation, locking of 
the joint, loose motion, crepitus, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of both his right and left 
knees.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); See 38 C.F.R. § 4.40 
(2000) (functional loss may be due to 
pain, supported by adequate pathology).  
In particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.  The 
examiner is specifically requested to 
indicate whether, or not, the veteran 
has any subluxation or lateral 
instability of the left knee.  

b.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted.  The examining physician 
should specify the results in actual 
numbers and degrees.  The examiner 
should also indicate the normal range 
of motion for the areas tested and how 
the veteran's range of motion deviates 
from these norms.  

5.  Following the above, the veteran 
should be accorded the appropriate VA 
examination for hypertension and heart 
disease.  The report of examination should 
include a detailed account of all 
manifestations of the hypertension and 
heart disease found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Specifically the appropriate 
testing to determine the veteran's MET 
workload needs to be conducted.  Also a 
chest x-ray, electrocardiogram, and 
echocardiogram need to be conducted as 
required by the rating criteria at 
38 C.F.R. § 4.104, Diagnostic Code 7007 
(2000).  The examining physician is 
requested to review the medical evidence 
of record and indicate whether the 
veteran's service-connected cardiovascular 
disability is more properly defined as 
"hypertensive vascular disease" or 
"hypertensive heart disease."  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

6. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals



 



